         Case 9:15-bk-04241-FMD        Doc 552    Filed 04/15/19    Page 1 of 2



                                   ORDERED.


  Dated: April 15, 2019




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION
                                   www.flmb.uscourts.gov

In re:                                                    Case No. 9:15-bk-04241-FMD
                                                          Chapter 7

         Benjamin H. Yormak,

            Debtor.
______________________________________/

        ORDER DENYING STEVEN YORMAK’S MOTION FOR SANCTIONS
    AGAINST DEBTOR BENJAMIN YORMAK FOR CONTEMPT OF COURT ORDER
                             (Doc. No. 533)

         THIS CASE came on for consideration without a hearing of Creditor Steven R. Yormak’s

Motion for Sanctions Against Debtor Benjamin H. Yormak for Contempt of Court Order (Doc. No.

533) (the “Motion”) and Debtor’s response (Doc. No. 534). For the following reasons, the Court will

deny the Motion.

         The Motion relates to Steven Yormak’s Motion to Continue and/or Reschedule Hearings and

Proceedings Including Debtor Motion for Partial Summary Judgment Set by Court for November 28,

2018 (Doc. No. 505) on Basis of Creditor Unavailability (Doc. No. 514) (the “Motion to Continue”)

and this Court’s Order Directing Creditor to File Documents in Support of his Motion to Continue

November 28, 2018 Hearing Under Seal (Doc. No. 522) (the “Order”).
        Case 9:15-bk-04241-FMD          Doc 552       Filed 04/15/19    Page 2 of 2



       In the Motion to Continue, Steven Yormak requested a continuance of a hearing scheduled for

November 28, 2018, based upon his upcoming major surgery. He offered to provide supporting

medical documentation to the Court for its in camera review. In the Order, the Court directed Steven

Yormak to file the medical documentation with the Court, under seal, with access limited to the Court.

Steven Yormak complied with the Order and filed the medical documentation under seal.

       Steven Yormak contends that, notwithstanding the Court’s directive that his medical

documentation be filed under seal, Debtor acted outside this Court – in a legal proceeding pending in

Massachusetts Superior Court – to obtain Steven Yormak’s medical report.

       The Court finds as follows:

       1. Steven Yormak’s anticipated major surgery was neither a type of medical procedure that

           most persons would consider to be highly personal, sensitive, private, or embarrassing nor

           a type of medical procedure that most persons would feel the need to keep confidential.

           Notwithstanding the Court’s views regarding what most persons would consider routine

           (albeit major) surgery, in entering the Order, the Court accommodated Steven Yormak’s

           request to maintain the privacy of his health information.

       2. The Motion does not allege that Debtor took any actions designed to violate or circumvent

           the Order.

           Accordingly, it is

           ORDERED that the Motion is DENIED.



The Clerk’s office is directed to serve a copy of this Order on interested parties via CM/ECF.




                                                  2
